   Case 1:19-cv-00490-AT-JSA Document 9 Filed 03/08/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LARRY RUMBOUGH,               :
                              :
         Plaintiff,           :
                              :
         v.                   : CIVIL ACTION NO.
                              : 1:19-CV-0490-AT-JSA
EQUIFAX INFORMATION SERVICES :
LLC and NATIONAL CONSUMER :
TELECOM & UTILITIES EXCHANGE, :
INC.,                         :
                              :
         Defendants.          :

                                     ORDER

      The above-captioned action is before the Court on the parties’ Joint Motion to

Stay Case [8] (“Motion to Stay”). The parties request that this action be stayed

pending the resolution of the summary judgment motions that the parties intend to

file on or before April 8, 2019, in Heagerty v. Equifax Information Services, LLC, et

al., Civil Action No. 1:18-CV-1233-CAP-CMS (“the Heagerty case”). The parties

contend that the central claims and issues in this case, and the counsel of record, are

the same as those in the Heagerty case, and that a stay of this case pending the

resolution of the issues in the Heagerty case would promote judicial economy and

reduce time and expense to the Court and all parties. The parties contend that a stay

in this case would eliminate the need to conduct much of the same discovery and

take many of the same depositions as those already taken in the Heagerty case.
   Case 1:19-cv-00490-AT-JSA Document 9 Filed 03/08/19 Page 2 of 2




      Accordingly, for good cause shown, the Motion to Stay [8] is GRANTED.

This action is STAYED pending the resolution of the summary judgment motions

in the Heagerty case. The parties are ORDERED to file a joint status report in this

case within fourteen (14) days of the entry of the final order of the District Court

ruling on the summary judgment motions in the Heagerty case.

      IT IS SO ORDERED this 8th day of March, 2019.



                                      __________________________________
                                      JUSTIN S. ANAND
                                      UNITED STATES MAGISTRATE JUDGE




                                         2
